UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-152023 AMERICAN ENERGY FIELDS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-1657084 (I.R.S. Employer Identification No.) 3266 W. Galveston Drive #101 Apache Junction, AZ 95120 (Address of principal executive offices) 480-288-6530 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO o Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 50,528,255 shares as of June 29, 2010 Table of Contents Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T. Controls and Procedures 15 Part II – Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 1 EXPLANATORY NOTE This amendment on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q for American Energy Fields, Inc., as initially filed with the Securities and Exchange Commission (“SEC”) on February 22, 2010(the “Original Report”).As more fully discussed in our Current Report on Form 8-K, filed with the SEC on December 29, 2009, we effected a reverse merger transaction with Green Energy Fields, Inc., a privately-held Nevada corporation (“Green Energy”), on December 24, 2009.Upon consummation of the reverse merger transaction, the business of Green Energy became our business.The purpose of this Amendment is to include the financial information of Green Energy, as required.Since Green Energy was formed on November 23, 2009, there is no comparative period.The financial information included in this Amendment is reflective of the period from November 23, 2009 through December 31, 2009.This Amendment is an amendment and restatement of the Original Report in its entirety in order to provide a complete and more accurate presentation. 2 ITEM 1. FINANCIAL STATEMENTS. The un-audited quarterly financial statements for the period ended December 31, 2009, prepared by the company, immediately follow. AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET UNAUDITED PERIOD FROM INCEPTION 11/23/2009 TO 12/31/2009 ASSETS Current assets: Cash $ Prepaid legal fees Total current assets Mining rights Total Assets $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued liabilities $ Total liabilities Stockholders' Equity Preferred shares, $.0001 par value, 25,000,000 shares authorized , no shares Issued and outstanding Common shares, $.0001 par value, 200,000,000 shares authorized: 50,528,255 outstanding at December 31, 2009 Additional paid-in capital Accumulateddeficit ) Total stockholders' equity Total liabilities and stockholders' equity $ The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 3 AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS UNAUDITED PERIOD FROM INCEPTION 11/23/09 TO 12/31/2009 Revenues $
